Title: To Benjamin Franklin from Thomas Lloyd, 2 May 1765
From: Lloyd, Thomas
To: Franklin, Benjamin


Dear Sir
Willmington on Cape Fear RiverNorth Carolina May 2d. 1765
The Assembly of this Colony having voted one hundred Pounds Sterling towards the Establishment of a Post thro the Province, I sometime ago at the Desire of the late Governor Dobbs wrote a Letter on that Subject, which he sign’d, to your Colleague Mr. Foxcroft of Virginia, requesting that the Intention of the Legislature might be carry’d into Execution—with a Hint from his Excellency that if the Sum voted shou’d prove insufficient, he beleivd an addition might be obtain’d—which from the general Sinse of its Utility and the daily increasing Necessity of such a Measure, I am very certain might be very easily accomplish’d.
If upon Consideration you shou’d think proper to comply with the Request of the Province I beg Leave to offer my Service to conduct the Affair, in the Execution of which you may rely on all the Fidelity and Punctuality in my Power and that I shall always esteem the Favor, as an additional Instance of your Friendship and the Kindnesses conferr’d on Dear Sir Your most obedient humble Servant
Tho. Lloyd
Benj Franklin Esqr.
 
Addressed: To / Benjamin Franklin Esqr L:L:D / Agent for the Province of / Pennsylvania / London
Endorsed: Lloyd
